DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on July, 26, 2022. The drawing corrections made to Figures 3 and 4 are acceptable. It is noted that the requirement by the examiner to indicate Fig. 1 of the drawings as “prior art” is traversed. Applicant indicates in the Response at page 14, paragraph 1, that Fig. 1 is not prior art. Accordingly, the objection is withdrawn. The drawing filed 8-4-20 (Figures 1 and 2) have been accepted by the examiner.

Claim Rejections - 35 USC § 112 (Second Paragraph)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11:
At lines 21-22, the phrase “to provide a more clearly defined interface” is relative and renders the claim indefinite. The meaning is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 12-17 are rejected as being dependent upon a rejected claim.
Claim 18: 
At line 7, “in interface” is indefinite as to whether it is the same interface or different from that previously recited in newly amended claim 11. It is suggested that applicant change “in” to the to provide proper antecedent basis.
Claim 19:
At lines 21-22, the phrase “to provide a more clearly defined interface” is relative and renders the claim indefinite. The meaning is not defined by the claim, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
At line 2, “a volume of saline” is indefinite as to whether it is the same or different from that previously recited in claim 11.
At lines 4-5, “to more clearly define the interface” is indefinite as to whether it is the same or different from that previously recited in claim 11.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11, 13, 15, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. Patent Number 9,119,914 B2) in view of Abedin et al. (U.S. Pub. No. 2018/0078696 A1).
Claim 11: Regarding the claim limitation: A device for separating plasma from whole blood, Nguyen et al. (Nguyen hereafter) disclose an apheresis procedure in which a separation device and single use kit is primed with blood (see column 1, lines 5-10).  Nguyen discloses flow path (4) of the system (2) for withdrawing whole blood from a patient (see column 3, lines 37-40). Nguyen discloses the separator (6) may separate red blood cells from plasma (see column 3, lines 43-48).
Regarding the claim limitation: a reusable hardware component comprising a centrifuge, an interface detector associated with the centrifuge, at least one pump, a first weigh scale, a second weigh scale, and a programmable controller for automatically operating the device, Nguyen discloses a controller programmed and configured to operate the system controller (automatically operating the device) to perform a therapeutic exchange procedure (see column 4, lines 46-55). Nguyen seeks to return patient-compatible blood to the patient while also withdrawing blood from the patient to maintain a total blood volume.
Nguyen discloses a centrifugal processing device (100) (hardware component comprising a centrifuge) that includes a separation assembly housing (102) (durable and reusable hardware) (see column 4, lines 65-67; column 5, lines 10-11). Nguyen discloses at least one pump (see column 5, lines 27-30). Nguyen discloses a first weigh scale and a second weigh scale (weigh scales - 142, 144, 146, 148, 150) may be associated with the controller (138). Fluid containers may be attached to the scales to allow for weight measurement of such containers during and/or after the processing procedure (see column 5, lines 47-56). Nguyen discloses that controller (24) may include a main controller (30) such as a programmable controller employing a programable microprocessor. 
However, Nguyen does not disclose the limitation: an interface detector associated with the centrifuge.
Abedin et al. (Abedin hereafter) disclose a method and system for separating blood into two or more components (see paragraph [0008]) and maintaining a balance during extracorporeal cell treatment using a blood/centrifuge separation device (10) (see paragraph [0026]). The system includes a controller (300) and microprocessor (304) to control operations of the device (see paragraphs [0032]-[0034]). The system includes reusable centrifuge/separator hardware (10) (see paragraphs [0006], [0025]-[0026]; Figures 1 and 3). 
The system includes an interface detecting unit associated with a centrifuge that monitors the location of the interface (120) between separated fractions formed in a separation chamber (see paragraphs [0035]-[0038], [0042]). Abedin discloses that the interface detector senses the position of the interface outside of the optimal position whereby the controller adjusts the pump speed to correct the interface (see paragraphs [0036]-[0037]). 
Nguyen and Abedin are considered to be analogous to the claimed invention because both are directed to blood separation devices.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included an interface detector in the system of Nguyen because Abedin teaches that incorporation of an interface detector provides for monitoring of the interface between fractions being separated and senses and corrects changes in the interface to position the interface in it optimal position such that the desired fraction exits the separation chamber, where Nguyen seeks to maintain a balanced blood volume for the patient by returning patient-compatible blood to the patient while also withdrawing blood from the patient – and an interface detector would ensure the desired fractions of blood are properly separated for administration to the patient.  
Regarding the claim limitation: a single-use fluid flow circuit mounted to the reusable hardware component, Nguyen discloses a disposable fluid processing set or kit (104) used with processing device (100) (hardware component) (see column 5, lines 1-3; Figure 3). The disposable kit is assembled (mounted to the reusable hardware component) with the separation assembly (102) (separation chamber received in centrifuge) (see column 5, lines 11-13). The fluid processing set (104) is disposable and a fresh sterile kit is assembled with the separation assembly (102) for each use (single-use fluid flow circuit) (see column 5, lines 11-13; Figure 3).
Regarding the claim limitation: a blood source access device, Nguyen teaches that set (104) includes a first flow path (190) (first tubing segment) that communicates with the draw tubing (156) (blood source access device) for withdrawing blood from a patient (see column 6, lines 59-61). 
Regarding the claim limitation: a separation chamber configured to be received in the centrifuge, first tubing segment is connected on a first end to the blood source access device and on a second end to the separation chamber, Nguyen teaches a disposable kit is assembled (mounted to the reusable hardware component) with the separation assembly (102) (separation chamber received in centrifuge) (see column 5, lines 11-13). A first end of the first tubing segment (190) is attached to the blood source access device (156) (see Figure 3) and the second end of tubing segment (190) is connected to the processing chamber (160) (separation chamber). Flow path (190) communicates with processing chamber (160) so as to allow withdrawn whole blood from the patient to be separated into selected constituent blood components (see column 3, lines 37-40; column 7, lines 16-20).
Regarding the claim limitation: a container of saline supported by the first weigh scale, Nguyen teaches one or more saline flow paths (198 and 200) may also be in communication with the whole blood path (190) and return flow path (196) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8). Nguyen teaches that a container for saline (176) may be associated with a corresponding weight scale (142, 144, 146, 148, 150) for determining the amount of fluid that is removed from, or added to, each container (see column 6, lines 16-22).
Regarding the claim limitation: a second tubing segment associated with the at least one pump connected on a first end to the container of saline and on a second end to the first tubing segment, Nguyen teaches a second tubing set (198, 200) associated with pumps (122, 128) and connected on a first end to the container of saline (176) and on a second end to the first tubing set (see Figure 3; column 7, lines 5-8). 
Regarding the claim limitation: a collection container supported by the second weigh scale, Nguyen teaches containers (174A and 174B) for waste (collection container) and associated with a corresponding weight scale for determining the amount of fluid that is removed from or added to such container (see Figure 3; column 6, lines 15-22).
Regarding the claim limitation: a third tubing segment connected on a first end to the separation chamber and on a second end to the collection container, Nguyen teaches a third tubing segment connected on a first end to the separation/processing chamber (160) and on a second end to a collection container (174A or 174B) (collection container) through fluid path 208 from processing chamber (160) (see column 7, lines 32-36; Figure 3). 
Regarding the claim limitation: wherein the programmable controller is configured to: i) operate the at least one pump to flow a volume of saline from the container of saline through the second tubing segment to the first tubing segment to dilute whole blood flowing through the first tubing segment and to provide a more clearly defined interface Nguyen teaches that the controller configured to add saline to the blood as it drawn into the kit to achieve the desired blood prime hematocrit (dilute the whole blood flowing through the first tubing segment) (see column 2, lines 45-52; column 8, lines 28-30; 48-58). Nguyen teaches that the saline flow path (198 - second tubing segment) is in communication with the whole blood flow path (190 - first tubing segment) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8). Note that Nguyen teaches that the saline is added to the whole blood of the patient in an amount to attain the target hematocrit (see column 2, lines 45-52). One or more weigh scales (142, 144, 146, 148, 150) are associated with controller (138) to determine the amount of fluid removed or added (see column 5, lines 47-56; column 6, lines 16-22). Accordingly, the controller is configured to add saline to the whole blood to achieve a desired hematocrit and the saline may also be added during the procedure.
While Nguyen provides dilution of whole blood to achieve a desired hematocrit, Nguyen does not specifically state that dilution of whole blood more clearly defines the interface. However, the claim requires only that the whole blood is diluted to more clearly define the interface – accordingly, Nguyen necessarily teaches “more clearly defines the interface” through dilution of the whole blood to achieve the desired hematocrit.
Additionally, Abedin discloses that the interface detector senses the position of the interface when it falls outside of the optimal position and, in response, the controller is signaled to adjust the pump speed to correct the interface (provides a more clearly defined interface) (see paragraphs [0036] and [0037]). Also, Nguyen teaches the dilution of whole blood. It is noted by Abedin that the benefit gained by using the interface detector to monitor the interface between fractions of blood being separated is the capability to correct the interface - such that the desired fraction exits the separation chamber. The interface detector ensures that the desired fractions of blood are properly separated for administration to the patient being treated. 
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention that Nguyen, as modified by Abedin, teaches a more clearly defined interface because the interface detection unit of Abedin monitors, and the controller corrects, changes in the interface by adjusting the pump speed so that the desired fraction exits the chamber. As such, Abedin is concerned with the “quality” of the components and desires a “clearly defined” interface through application of an interface detector to ensure separation of the blood components in order to achieve this goal.
Regarding the claim limitation: wherein the programmable controller is configured to track the volume of saline flowed from the container of saline through the second tubing segment to the first tubing segment, wherein the volume of saline comprises a tracked volume of saline Nguyen teaches that one or more saline flow paths (198) and (200) may also be in communication with the whole blood path (190) and return flow path (196) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8). Nguyen teaches that a container for saline (176) may be associated with a corresponding weight scale (142, 144, 146, 148, 150) for determining (tracking a volume of saline) the amount of fluid that is removed from, or added to, each container (see column 6, lines 16-22).
Regarding the claim limitation: wherein the programmable controller is configured to flow separated plasma and saline from the23PATENTAttorney Docket No. F-6872 (9360-0665.01) separation chamber through the third tubing segment to the collection container, Nguyen teaches one or more saline flow paths (198) and (200) may be in communication with the whole blood path (190) and return flow path (196) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8) (saline is added to the whole blood). Nguyen discloses pumping separated plasma from the processing center (160) to a collection container (174A or 174B) which is associated with a weigh scale for measuring the amount of red blood cells and plasma collected (see column 7, lines 36-45; column 3, lines 44-48; column 3, line 56 through column 4, line 6) (see column 5, lines 47-56; Figure 2). Nguyen does not specifically recite flowing separated plasma and saline from the separation chamber to a collection container.
However, Abedin discusses pumping saline from the circuit 200 to plasma container 66 (see paragraph [0042]). Abedin discloses that whole blood withdrawn from patient and introduced to the separation chamber is separated into its components. A predetermined amount of plasma (PPP) may be diverted to the plasma container 66 where it will later be added in combination with diverted saline to collected mononuclear cells (see paragraphs [0039] and [0041]).
Nguyen and Abedin are considered to be analogous to the claimed invention because both are directed to blood separation devices.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Nguyen plasma and saline in the same, or separate containers – as suggested by Abedin to provide for flexibility depending on the procedure conducted.
Regarding the claim limitation: determine a volume for the separated plasma and saline in the collection container, Nguyen teaches one or more saline flow paths (198) and (200) may be in communication with the whole blood path (190) and return flow path (196) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8) (saline is added to the whole blood). Nguyen discloses pumping separated plasma from the processing center (160) to a collection container (174A or 174B) which is associated with a weigh scale for measuring the amount of red blood cells and plasma collected (see column 7, lines 36-45; column 3, lines 44-48; column 3, line 56 through column 4, line 6) (see column 5, lines 47-56; Figure 2). Nguyen teaches that containers 174A and 174B are on weight scales for determining the amount of fluid that is removed or added to the containers (see column 6, lines 16-22). The tracked volume of saline added to the whole blood is determined by the controller using the value provided by the corresponding weight/scale measurement which is equal to the total volume/weight of saline removed (tracked) during the process. Nguyen teaches that once therapeutic exchange is commenced, the system will begin tracking the fluid balance, taking into account the blood draw from and returned to the patient (see column 10, lines 1-6 and 15-25). Additionally, the controller tracks blood volume withdrawn and returned to patient, so as to maintain a total balanced blood volume. Accordingly, by tracking (measuring) volume withdrawn from the patient, volume replaced or added to the system, volumes collected, and volume returned to the patient, the plasma volume is easily determined, as the plasma is disclosed as being collected in a container on a weigh scale. Accordingly, Nguyen discloses that the controller is capable of tracking and collecting information and performing mathematical operations to the information collected so as to maintain balanced blood volume for the patient. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have programmed the controller to determine the volume of plasma through collected volumes and weights of saline and cellular components collected, measured, returned to the patient, and discarded.
Claim 13. The above discussion of Nguyen applies herein. Regarding the claim limitation: the programmable controller is configured to determine the tracked volume of saline added to the whole blood based on a signal received from the first weigh scale, Nguyen teaches one or more saline flow paths (198) and (200) may be in communication with the whole blood path (190) and return flow path (196) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8). Nguyen teaches that a container for saline (176) may be associated with a corresponding weight scale (142, 144, 146, 148, 150) in signal communication with the controller for determining (tracking a volume of saline) the amount of fluid that is removed from, or added to, each container (see column 6, lines 16-22). Nguyen teaches that the weight scales (142, 144, 146, 148, 150) may be associated with the controller 138 (signal received from weigh scale) for determining the amount of fluid that is removed from, or added to, a container (see column 5, lines 47-56; Figure 2).
Claim 15. The above discussion of Nguyen apples herein. Regarding the claim limitation: the programmable controller is further configured to determine a volume of the separated plasma in the collection container by using the tracked volume of saline added to the whole blood, Nguyen teaches one or more saline flow paths (198) and (200) may be in communication with the whole blood path (190) and return flow path (196) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8) (saline is added to the whole blood). Nguyen discloses pumping separated plasma from the processing center (160) to a collection container (174A or 174B) which is associated with a weigh scale for measuring the amount of red blood cells and plasma collected (see column 7, lines 36-45; column 3, lines 44-48; column 3, line 56 through column 4, line 6) (see column 5, lines 47-56; Figure 2). Nguyen teaches that containers 174A and 174B are on weight scales for determining the amount of fluid that is removed or added to the containers (see column 6, lines 16-22). The tracked volume of saline added to the whole blood is determined by the controller using the value provided by the corresponding weight/scale measurement which is equal to the total volume/weight of saline removed (tracked) during the process. Nguyen teaches that once therapeutic exchange is commenced, the system will begin tracking the fluid balance, taking into account the blood draw from and returned to the patient (see column 10, lines 1-6 and 15-25). Additionally, the controller tracks blood volume withdrawn and returned to patient, so as to maintain a total balanced blood volume. Accordingly, by tracking (measuring) volume withdrawn from the patient, volume replaced or added to the system, volumes collected, and volume returned to the patient, the plasma volume is easily determined, as the plasma is disclosed as being collected in a container on a weigh scale. Accordingly, Nguyen discloses that the controller is capable of tracking and collecting information and performing mathematical operations to the information collected so as to maintain balanced blood volume for the patient. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have programmed the controller to determine the volume of plasma through collected volumes and weights of saline and cellular components collected, measured, returned to the patient, and discarded.
Claim 16. The above discussion of Nguyen applies herein. Regarding the claim limitation: wherein the programmable controller is further configured to determine a volume of the separated plasma in the collection container based on the tracked volume of saline added to the whole blood, Nguyen teaches one or more saline flow paths (198) and (200) may be in communication with the whole blood path (190) and return flow path (196) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8) (saline is added to the whole blood). Nguyen discloses pumping separated plasma from the processing center (160) to a collection container (174A or 174B) which is associated with a weigh scale for measuring the amount of red blood cells and plasma collected (see column 7, lines 36-45; column 3, lines 44-48; column 3, line 56 through column 4, line 6) (see column 5, lines 47-56; Figure 2). Nguyen teaches that containers 174A and 174B are on weight scales for determining the amount of fluid that is removed or added to the containers (see column 6, lines 16-22). The tracked volume of saline added to the whole blood is determined by the controller using the value provided by the corresponding weight/scale measurement which is equal to the total volume/weight of saline removed (tracked) during the process. Nguyen teaches that once therapeutic exchange is commenced, the system will begin tracking the fluid balance, taking into account the blood draw from and returned to the patient (see column 10, lines 1-6 and 15-25). Additionally, the controller tracks blood volume withdrawn and returned to patient, so as to maintain a total balanced blood volume. Accordingly, by tracking (measuring) volume withdrawn from the patient, volume replaced or added to the system, volumes collected, and volume returned to the patient, the plasma volume is easily determined, as the plasma is disclosed as being collected in a container on a weigh scale. Accordingly, Nguyen discloses that the controller is capable of tracking and collecting information and performing mathematical operations to the information collected so as to maintain balanced blood volume for the patient. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have programmed the controller to determine the volume of plasma through collected volumes and weights of saline and cellular components collected, measured, returned to the patient, and discarded.
Claim 19:
Regarding the claim limitation: wherein the programmable controller is configured to flow a volume of saline from the container of saline through the second tubing segment to the first tubing segment to arrive at a selected hematocrit of the whole blood flowing through the first tubing segment to more clearly define the interface.
Nguyen teaches that the controller is configured to add saline to the blood as it drawn into the kit to achieve the desired blood prime hematocrit (arrive at a selected hematocrit) (dilute the whole blood flowing through the first tubing segment) (see column 2, lines 45-52; column 8, lines 28-30; 48-58). Nguyen teaches that the saline flow path (198 - second tubing segment) is in communication with the whole blood flow path (190 - first tubing segment) to allow saline flow before, during, and/or after the procedure (flow a volume of saline from the container 176) (see column 7, lines 5-8). Note that Nguyen teaches that the saline is added to the whole blood of the patient in an amount to attain the target hematocrit (see column 2, lines 45-52). Accordingly, the controller is configured to add saline to the whole blood to achieve a desired hematocrit and the saline may also be added during the procedure.
Nguyen does not specifically state that achieving the desired hematocrit more clearly defines the interface.
However, Abedin discloses that the interface detector senses the position of the interface when it falls outside of the optimal position and, in response, the controller is signaled to adjust the pump speed to correct the interface (provides a more clearly defined interface) (see paragraphs [0036] and [0037]). It is noted by Abedin that the benefit gained by using the interface detector to monitor the interface between fractions of blood being separated is the capability to correct the interface - such that the desired fraction exits the separation chamber. The interface detector ensures that the desired fractions of blood are properly separated for administration to the patient being treated. 
Nguyen and Abedin are considered analogous teachings to the claimed invention because both are directed to blood separation devices and procedures.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have included in Nguyen an interface detector because Abedin teaches the interface detection unit monitors the interface and the controller corrects changes in the interface by adjusting the pump speed so that the desired fraction exits the chamber. As such, Abedin is concerned with the “quality” of the components and desires a more clearly defined interface because a clearly defined” interface through application of an interface detector ensures improved separation of the blood components in order to achieve this goal.

Claims 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. Patent Number 9,119,914 B2) in view of Abedin et al. (U.S. Pub. No. 2018/0078696 A1), as applied to claims 11, 13, 15, 16, and 19 above, and further in view of Kelly et al. (U.S. Patent Number: 8,858,488).
Claim 14. The above discussion of Nguyen applies herein. Regarding the claim limitation: wherein the at least one pump includes a peristaltic pump and the programmable controller is configured to determine the tracked volume of saline added to the whole blood based on counting a number of pump strokes, Nguyen teaches that a container for saline (176) may be associated with a corresponding weight scale (142, 144, 146, 148, 150) for determining (tracking a volume of saline) the amount of fluid that is removed from, or added to, each container (see column 6, lines 16-22). Nguyen teaches that the weight scales (142, 144, 146, 148, 150) may be associated with the controller (138) (signal received from weigh scale) for determining the amount of fluid that is removed from, or added to, a container (see column 5, lines 47-56; Figure 2). Nguyen also discloses the use of peristaltic pumps associated with the tubing to provide flow control (see column 6, lines 40-45). 
However, Nguyen does not teach tracking a volume of saline based on counting a number of pump strokes using the peristaltic pumps.
However, Kelly teaches a separation device for hemodialysis used in separating/filtering blood constituents (see column 1, lines 18-57) that uses peristaltic pumps to calculate flowrate and volume based on the number of pump strokes or peristaltic pump revolutions (see column 9, lines 49-53; Figures 12 and 13).
Nguyen and Kelly are considered to be analogous teachings to the claimed invention because both are directed to blood separation devices and procedures.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have used the peristaltic pumps of Nguyen to calculate volume based on the number of pump strokes, as taught by Kelly, to provide a flowrate and volume calculation in Nguyen, as an alternative, or in conjunction with, the weigh scales for tracking the amount of fluid added to, or removed from, weigh scale containers because both Nguyen and Kelly are concerned with tracking volumes of fluids used in blood separation processes.
Claim 17. The above discussion of Nguyen applies herein. Regarding the claim limitation: the programmable controller is further configured to determine a volume of the separated plasma in the collection container based on the tracked volume of saline added to the whole blood, Nguyen teaches one or more saline flow paths (198) and (200) may be in communication with the whole blood path (190) and return flow path (196) to allow saline flow before, during, and/or after the procedure (see column 7, lines 5-8) (saline is added to the whole blood). Nguyen discloses pumping separated plasma from the processing center (160) to a collection container (174A or 174B) which is associated with a weigh scale for measuring the amount of red blood cells and plasma collected (see column 7, lines 36-45; column 3, lines 44-48; column 3, line 56 through column 4, line 6) (see column 5, lines 47-56; Figure 2). Nguyen teaches that containers 174A and 174B are on weight scales for determining the amount of fluid that is removed or added to the containers (see column 6, lines 16-22). The tracked volume of saline added to the whole blood is determined by the controller using the value provided by the corresponding weight/scale measurement which is equal to the total volume/weight of saline removed (tracked) during the process. Nguyen teaches that once therapeutic exchange is commenced, the system will begin tracking the fluid balance, taking into account the blood draw from and returned to the patient (see column 10, lines 1-6 and 15-25). Additionally, the controller tracks blood volume withdrawn and returned to patient, so as to maintain a total balanced blood volume. Accordingly, by tracking (measuring) volume withdrawn from the patient, volume replaced or added to the system, volumes collected, and volume returned to the patient, the plasma volume is easily determined, as the plasma is disclosed as being collected in a container on a weigh scale. Accordingly, Nguyen discloses that the controller is capable of tracking and collecting information and performing mathematical operations to the information collected so as to maintain balanced blood volume for the patient. Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have programmed the controller to determine the volume of plasma through collected volumes and weights of saline and cellular components collected, measured, returned to the patient, and discarded.
Additionally, Kelly teaches a separation device for hemodialysis used in separating/filtering blood constituents (see column 1, lines 18-57) that uses peristaltic pumps to calculate flowrate and volume based on the number of pump strokes or peristaltic pump revolutions (see column 9, lines 49-53; Figures 12 and 13).
Nguyen and Kelly are considered to be analogous teachings to the claimed invention because both are directed to blood separation devices and procedures.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have used the peristaltic pumps of Nguyen to calculate volume based on the number of pump strokes, as taught by Kelly, to provide a flowrate and volume calculation in Nguyen, as an alternative, or in conjunction with, the weigh scales used by Nguyen for tracking the amount of fluid added to, or removed from, weigh scale containers because both Nguyen and Kelly are concerned with tracking volumes of fluids used in blood separation processes. Accordingly, by tracking (measuring) the volume withdrawn from the patient, the volume replaced or added to the system, the volumes collected, and the volume returned to the patient, the plasma volume is easily determined.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. Patent Number 9,119,914 B2) in view of Abedin et al. (U.S. Pub. No. 2018/0078696 A1), as applied to claims 11, 13, 15, 16, and 19 above, and further in view of Min et al. (U.S. Patent Number 9,164,078).
Claim 12: The discussions of Nguyen and Abedin as applied to claim 11 apply herein. Regarding the claim limitation: the reusable hardware component further comprises a hematocrit detector associated with the first tubing segment for determining a hematocrit of the whole blood flowing through the first tubing segment, Nguyen teaches a first flow path (190) (first tubing segment through which whole blood flows) that communicates with the draw tubing (156) for withdrawing blood from a patient (blood source access device) (see column 3, lines 37-40; column 6, lines 59-61). Nguyen discloses that the system may include a hematocrit sensor (see column 4, lines 19-20). 
While both Nguyen and Abedin discuss obtaining the hematocrit of the blood, and Nguyen discusses that a hematocrit sensor may be included in the system, Nguyen does not disclose determining the hematocrit of the whole blood flowing through the first tubing segment using a hematocrit detector (tubing at blood source access device).
However, Min et al. (hereafter Min) disclose a process for collecting and processing blood and predicting the hematocrit of whole blood as part of the blood collection and separation procedure (see column 1, lines 5-10). In apheresis, blood is withdrawn (using a pump) from a patient who is attached to an apheresis device (see column 1, lines 1-30; column 2, lines 13-24). Min describes the measurement process: an IR measurement of the tubing where there is no fluid, or a non-reflecting fluid, is obtained. Blood is then flowed through the segment of tubing and an IR measurement is taken. The hematocrit is then calculated (see column 2, lines 25-40). Min discloses a programmable controller for input of measurements and calculations of hematocrit values (see column 2, lines 57-64; column 3, lines 20-25 and lines 60-63). Min discloses a processing kit includes a blood fluid flow path with a whole blood inlet for connection to a container or donor (see column 3, lines 9-12). The processing kit also includes a separator (see column 3, lines 15-17). Min also discusses other components of the system to include: whole blood container (101), cell preservation solution (102), blood component separator (108), plasma collection container (112), RBC collection container, reusable module (B), hangers with associated weigh scales for supporting any and all containers (see column 4, lines 12-22; column 7, lines 45-52; column 8, lines 52-56). An anticoagulant may be mixed with the blood (see column 4, lines 29-33). Module (B) includes a hematocrit sensor (104) having an optical sensor for detecting the hematocrit and the whole blood (see column 4, line 64 through column 5, line 3; Figure 1). Note in Figure 1, Min teaches the disposable system includes a flow path (105) that extends from the whole blood container through hematocrit sensor (104) which measures the hematocrit of the whole blood flowing through tubing (105) using hematocrit sensor (104) (see column 9, lines 9-13). Min teaches that the hematocrit sensor (104) can be used for quickly and accurately predicting the hematocrit of whole blood without the use of a cell counting machine or requirement that an operator input the hematocrit into the system (see column 11, lines 30-43).
Nguyen and Min are considered to be analogous teachings to the claimed invention because both are directed to blood separation devices and procedures.
Thus, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the invention, to have provided in Nguyen the benefit of using a hematocrit sensor for determining the hematocrit of the whole blood in the first tubing segment because Min teaches a hematocrit sensor for measuring the hematocrit of whole blood can be performed quickly and accurately through the tubing carrying the blood without the disadvantages associated with machines or personnel performing labor-intensive operations.
Regarding the claim limitation: the programmable controller is further configured to: determine the hematocrit for the whole blood prior to introducing the whole blood into the first tubing and add a volume of saline in an amount sufficient to dilute the whole blood to a predetermined hematocrit, Nguyen teaches that typical priming is performed with saline - or saline and anticoagulant. The solution used for priming is typically returned to the patient at commencement of the procedure. However, in certain situations – such as situations in which the priming volume exceeds the patient’s blood volume or the patient is hemodynamically unstable, or anemic - the saline priming volume could be harmful (see column 1, lines 14-28). In such situations, Nguyen describes a whole blood prime is performed such that patient-compatible blood is simultaneously returned to the patient while blood is being withdrawn from the patient (see column 1, lines 29-39). Nguyen teaches priming of at least a portion of the kit with previously collected blood is performed prior to flowing the patient’s whole blood into the inlet line of the kit (see column 2, lines 3-6). 
Specifically, the priming method comprises entering into the controller (programable controller) the hematocrit value of the blood used in performing the prime (determining the hematocrit for the whole blood prior to introducing the whole blood into the first tubing) (see column 2, lines 3-10); entering into the controller the target hematocrit value (predetermined hematocrit) for the blood prime (see column 2, lines 7-14); adding saline to the blood during priming to obtain a target hematocrit (predetermined hematocrit) (see column 2, lines 8-25, lines 45-52; column 8, lines 10-30; column 9, lines 4-58). Nguyen teaches that saline will be added to the blood as it is drawn into the kit to achieve the desired blood prime hematocrit. (see column 8, lines 28-30).

Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen (U.S. Patent Number 9,119,914 B2) in view of Brown et al. (U.S. Patent Number: 5,316,667).
Claim 11: The discussion of Nguyen applies herein. Regarding the claim limitation: a detector for sensing an interface created between plasma and cellular components of whole blood (Detector of claim 11 and claim 18), Nguyen discloses an apheresis procedure in which a separation device and single use kit is primed with blood (see column 1, lines 5-10).  Nguyen discloses flow path (4) and the system (2) for withdrawing whole blood from a patient (see column 3, lines 37-40). Nguyen discloses the separator (6) may separate red blood cells (cellular components) from plasma (see column 3, lines 43-48). Nguyen discloses a controller programmed or configured to operate the system (automatically operating the device) to perform a therapeutic exchange procedure (see column 4, lines 46-55). Nguyen seeks to return patient-compatible blood to the patient while also withdrawing blood from the patient to maintain a total balanced blood volume. Nguyen teaches that once therapeutic exchange is commenced, the system will begin tracking the fluid balance, taking into account the blood drawn from, and administered to, the patient (see column 10, lines 1-6 and 15-25). Nguyen teaches that saline is added to the blood as it drawn into the kit to achieve the desired blood prime hematocrit (dilute the whole blood flowing through the first tubing segment) (see column 8, lines 28-30). Nguyen desires to return a combination of plasma and replacement fluid to the patient, where the amount returned is dependent on the hematocrit of the replacement fluid and plasma (see column 7, lines 46-58).
Nguyen discloses a centrifugal processing device (100) (hardware component comprising a centrifuge) that includes a separation assembly housing (102) (durable and reusable hardware) (see column 4, lines 65-67; column 5, lines 10-11). Nguyen discloses at least one pump (see column 5, lines 27-30). Nguyen discloses a first weigh scale and a second weigh scale (weigh scales - 142, 144, 146, 148, 150) may be associated with the controller (138). Fluid containers may be attached to the scales to allow for weight measurement of such containers during and/or after the processing procedure (see column 5, lines 47-56). Nguyen discloses that controller (24) may include a main controller (30) such as a programmable controller employing a programable microprocessor. 
While Nguyen discloses diluting the whole blood with saline to achieve a desired hematocrit, Nguyen does not disclose the limitation: an interface detector associated with the centrifuge for sensing an interface between plasma and cellular components of whole blood.
However, Brown et al. (Brown hereafter) disclose a system for monitoring the interface region between cellular constituents and plasma in the blood separation chamber using a sensor mechanism for emitting upon the interface region energy that is absorbed. Brown notes that in separation systems and methods, it is important to monitor the position of the interface during processing to keep the formed elements in the interface, and red blood cells (RBCs) adjacent to the interface, from entering the plasma stream. The mechanism measures the energy not absorbed from a generated output signal. The interface region moves relative to the sensor mechanism (see Abstract; column 1, lines 31-60). Brown discloses that whole blood enters the chamber at a given hematocrit and that the hematocrit of the blood on the boundary between the RBC and plasma interface remains substantially the same as the entry hematocrit (see column 7, lines 33-40). Brown also notes that keeping surface hematocrit in the entry region in a desired range provides for optimal separation of RBC and plasma. If the surface hematocrit exceeds the range (30% to 35% - preferred 32%) plasma flow decreases. If surface hematocrit decreases, plasma increases sweeping RBCs with the plasma. Brown notes that the pump rates of inlet and recirculation pumps: %RE = (K * Hct – 100), where: K is the dilution factor that includes the volume of saline – where K can vary (see column 27, lines 16-57). 
Nguyen and Brown are considered to be analogous to the claimed invention because both are directed to blood separation devices.
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have used the interface detector of Brown in the device of Nguyen because Brown teaches that the hematocrit of the blood on the interface occurring between RBCs and plasma during the separation process remains substantially the same as the entry hematocrit and that keeping surface hematocrit in the entry region in a desired range provides for optimal separation of RBCs and plasma - where Nguyen desires to return a combination of plasma/replacement fluid to the patient, and the fluid returned is dependent on the hematocrit of the replacement fluid and separated plasma. Accordingly, maintaining an optimal separation interface provides for distinct separation streams and avoids undesired mixing of layers.
Claim 18: The discussion of Nguyen, as applied to claim 11, applies herein. Regarding the claim limitation: the programmable controller is further configured to: flow a volume of the whole blood through the first tubing to the separation chamber prior to adding the volume of saline; separate the whole blood in the separation chamber to create in interface between the separated plasma and cellular components of the whole blood, and to evaluate the interface based on a signal received from the interface detector to determine the volume of saline to be added to the whole blood flowed through the first tubing, Nguyen discloses the separation system as set forth in claim 11 above, and Brown discusses the interface detector. Nguyen teaches adding saline to the blood as it is drawn into the kit to achieve the desired blood prime hematocrit (dilute the whole blood flowing through the first tubing segment) (see column 8, lines 28-30; column 2, lines 44-52). However, Nguyen does not disclose the limitations: 
sensing an interface created between the plasma and cellular components of the whole blood.
flow a volume of whole blood through the first tubing to the separation chamber prior to adding the volume of saline
separate the whole blood not having the volume of saline added thereto in the separation chamber to create in interface between the plasma and the cellular components of the whole blood
evaluate the interface based on a signal received from the interface detector to determine the volume of saline to be added to the whole blood flowed through the first tubing
Brown discloses a system for monitoring the interface region between cellular constituents and plasma in the blood separation chamber using a sensor mechanism (sensing an interface created between the plasma and cellular components of the whole blood) for emitting upon the interface region energy that is absorbed. Brown notes that in separation systems and methods, it is important to monitor the position of the interface during processing to keep the formed elements in the interface, and red blood cells (RBCs) adjacent to the interface, from entering the plasma stream (separate the whole blood not having the volume of saline added thereto in the separation chamber to create in interface between the plasma and the cellular components of the whole blood). The mechanism measures the energy not absorbed from a generated output signal. The interface region moves relative to the sensor mechanism (see Abstract; column 1, lines 31-60). Brown discloses that whole blood enters the chamber at a given hematocrit and that the hematocrit of the blood on the boundary between RBC and plasma interface remains substantially the same as the entry hematocrit (flow a volume of whole blood through the first tubing to the separation chamber prior to adding the volume of saline) (see column 7, lines 33-40). Brown also notes that keeping surface hematocrit in the entry region in a desired range provides for optimal separation of RBC and plasma. If the surface hematocrit exceeds the range (30% to 35% - preferred 32%) plasma flow decreases. If surface hematocrit decreases, plasma increases sweeping RBCs with the plasma. Brown notes that the pump rates of inlet and recirculation pumps: %RE = (K * Hct – 100), where: K is the dilution factor that includes the volume of saline – where K can vary (evaluate the interface based on a signal received from the interface detector to determine the volume of saline to be added to the whole blood flowed through the first tubing) (see column 27, lines 16-57). 
Nguyen and Brown are considered to be analogous to the claimed invention because both are directed to blood separation devices
Accordingly, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have included an interface detector in the system of Nguyen because Brown teaches that incorporation of an interface detector provides for monitoring of the interface between fractions being separated and senses and corrects changes in the interface such that the desired fraction exits the separation chamber and that keeping the surface hematocrit in the desired range provides optimal separation of the plasma and RBC (cellular components), where Nguyen desires to separate plasma and RBCs and providing whole blood with the proper hematocrit by diluting whole blood with saline to achieve a desired blood prime hematocrit. 


Response to Arguments
Applicant's arguments filed July 26, 2022 have been fully considered but they are not persuasive.
Applicant amends claim 11 to include the language “to provide a more clearly defined interface.” Applicant argues that a controller is configured to operate a pump to flow a volume of saline to provide for a more clearly defined interface between separated blood components and that Nguyen is not concerned with the creation of an interface between separated blood components (see Response, page 16, last paragraph; page 17, paragraphs 1 and 2).
In response, Nguyen is not relied upon to teach an interface occurring between blood components being separated at the centrifuge, but rather to teach the dilution of whole blood with saline to correct for hematocrit. Abedin is relied upon to teach an interface detector associated with the centrifuge and why it would have been obvious to have included an interface detecting unit with the centrifuge of Nguyen. 
Applicant argues that “Abedin is focused on adjusting the location of the interface and not on the quality of the interface between the separated components.” (see Response, page 18, second paragraph). 
In response, Abedin discloses that the interface detector senses the position of the interface when outside of the optimal position and, in response, the controller is signaled to adjust the pump speed to correct the interface (see Office Action at page 5, paragraph 2). It is noted in the obvious statement (see page 5) that the benefit gained by using the detector to monitor the interface occurring between fractions of blood being separated is the correction made to the interface position - such that the desired fraction exits the separation chamber. The interface detector ensures that the desired fractions of blood are properly separated for administration to the patient being treated (see page 5). Accordingly, Nguyen, as modified by Abedin, teaches a more clearly defined interface because the interface detection unit of Abedin monitors, and the controller corrects, changes in the interface through adjustments in the pump speed so that the desired fraction exits the chamber. As such, Abedin is concerned with the “quality” of the components and desires a “clearly defined” interface (through application of an interface detector) to ensure proper separation of the blood components in order to achieve this goal.
Applicant further argues that Brown “adjust[s] the interface into the optimal position to keep the formed elements in the interface and the red blood cells adjacent the interface from entering the plasma rich stream (see Response, page 19, lines 1-6). Applicant argues that Brown does not disclose or suggest a controller configured to operate at least one pump to flow a volume of saline to more clearly define an interface” and “uses saline to either prime the circuit or as a diluent to attain a preferred surface hematocrit.”
In response, Nguyen is not relied upon to teach an interface occurring between blood components being separated at the centrifuge, but rather to teach the dilution of whole blood with saline to correct for hematocrit. Brown is relied upon to teach an interface detector and interface controller associated with the centrifuge and why it would have been obvious to have included an interface detecting unit with the centrifuge of Nguyen. It is noted in the obvious statement (see page 26) that the benefit gained by using the detector of Brown to monitor the interface occurring between fractions of blood being separated teaches that it is important to monitor the position of the interface during processing to keep the formed elements in the interface. Brown maintains the hematocrit in the entry region in a desired range which provides for optimal separation of red blood cells and plasma. Maintaining an optimal separation interface provides for distinct separation streams and avoids undesired mixing of layers. 
Accordingly, Nguyen, as modified by Brown, teaches a more clearly defined interface because the interface detection unit monitors, and through the controller, corrects the interface through adjustments in the pump flow rate so that the desired fraction exits the chamber. As such, Brown is concerned with the “quality” of the components exiting the chamber and desires to achieve a “clearly defined” interface through application of an interface detector to ensure proper separation of the blood components in order to achieve this goal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN S GRAY whose telephone number is (571) 272-5106. The examiner can normally be reached Monday - Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski, can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBIN S GRAY/Examiner, Art Unit 1773                                                                                                                                                                                                        

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773